DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fortson (U.S. Publication 2015/0327871), previously of record.
Regarding Claim 1, Fortson discloses (see Paragraphs 23, 30, 31, 40, 50, Figures 1A, 1B, and 2E) an inflatable hemostasis device (101; see Figure 1A), comprising: a top plate (114; see Paragraph 23 and Figure 1B); and a bladder (104) sealably coupled to the top plate along a perimeter of the bladder (see Paragraph 31), wherein the bladder comprises a location indicium (116/211; Paragraph 30 states that 
Regarding Claim 2, Fortson further discloses (Paragraphs 22, 35, and 41) an inflatable hemostasis device securement system (102, see Paragraph 22) coupled to the top plate (114, see Paragraph 0035) configured to secure the bladder (104) over a puncture site (106, see Paragraph 0041). 
Regarding Claim 3, Fortson further discloses (see Paragraph 31) a transparent bladder (104) and top plate (114) that are transparent.
Regarding Claim 4, Fortson further discloses (see Paragraph 30) an alignment of the location indicium (211 of 116/211) with the puncture site when viewed from an angle of 45 degrees away from a normal axis to the top plate is less than 3 mm away from an alignment of the location indicium with the puncture site when viewed along the normal axis (the notch/marking of 211 is positioned against the patient resulting in being less than 3mm).
Regarding Claim 8
Regarding Claim 9, Fortson further discloses (see Paragraphs 43 and 50) the location indicium (116 of 116/211) visibly altering a portion of the bladder (104).
Regarding Claim 10, Fortson further discloses (see Paragraph 23) the top plate (114) being rigid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (U.S. Publication 2015/0327871) in view of Matsushita et al. (U. S. Publication 20180185032) hereinafter Matsushita (previously of record).
For Claims 6 and 7, Fortson discloses the invention of Claim 1, Fortson further discloses the location indicium (116) on the surface of the bladder (104, see Paragraph 50).
However, Fortson fails to disclose Claim 6 the location indicium being disposed adjacent a central location or Claim 7 the location indicium is disposed adjacent an apex of the bladder when inflated.
Matsushita teaches (see Paragraphs 0045, 0087, and Figure 5) a hemostatic device with Claim 6 a location indicium (70) disposed adjacent a central location of the bladder (50; see Figure 5) and Claim 7 the location indicium (70) adjacent an apex of the bladder (50; see Figure 5) when inflated in the same field of endeavor for the purpose of easily positioning the location indicium (see Paragraph 45).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fortson’s invention to incorporate the teachings of Matsushita and have a location indicium adjacent a central location and/or adjacent an apex of the bladder when inflated in order to aid/ease the positioning of the bladder with respect to the puncture sight.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fortson (U.S. Publication 2015/0327871) in view of Fortson et al. (U. S. Publication 2015/0327870) hereinafter Fortson2.
Regarding Claim 21, Fortson discloses the invention of Claim 1.
However, Fortson fails to disclose wherein the location indicium further comprises contour lines configured to indicate a concentric or non-concentric compression depth profile. 
Fortson2 teaches (see Paragraph 007 and Figure 1D) a radial access puncture site to provide hemostasis with a thinner walled portion of the bladder with an indicia (markings on 118 and/or 121; see Paragraph 52 and Figure 2A); wherein the location indicium (markings on 118 and/or 121; see Paragraph 52) further comprises contour lines (121; it has two circles/ovals as shown in Figure 2A) configured to indicate a concentric or non-concentric compression depth profile (the movement of and position of one line of 121 versus the other 121 will show changes in depth. Additionally, changes in the shape of 121 will show concentric/non-concentric compression) in the same field of endeavor for the purpose of distinguishing the thinner walled portion (see Paragraph 52).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fortson’s invention to incorporate contour lines on the location indicium as taught by Fortson2 in order to distinguish the thinner walled portion.
Response to Arguments
Applicant's arguments filed May 17, 2021 have been fully considered but they are not persuasive. The Applicant states “Fortson fails to describe ‘wherein the first portion and the second portion are disposed on an inner surface of the bladder’”. However, Fortson does disclose that both portions of indicia can be placed on the surface of the balloon (see Paragraph 45). Fortson Further discloses “such placement (or placement on the inside, un-exposed surface of balloon 104 or member 114) may serve to protect indicia 116 from being worn away or otherwise damaged during use” (see Paragraph 50). Therefore Fortson fully discloses the new amendment “wherein the first portion and the second portion are disposed on an inner surface of the bladder” as stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771